Citation Nr: 1309844	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  04-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case most recently was before the Board in July 2012, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

Unfortunately, further development is required before the Board decides the Veteran's claim.

In June 2010, the issue of entitlement to service connection for cervical spine disability was remanded to obtain an addendum opinion from the VA examiner who conducted an examination of the Veteran in September 2008.  The Board specifically instructed that if the September 2008 VA examiner was not available, the addendum opinion should be requested from another physician with appropriate expertise.

Contrary to the Board's directive, an addendum opinion was completed by a physician's assistant in August 2010, and was not responsive to the Board's remand directives.  Therefore, in October 2011, the Board again remanded the claim for an addendum opinion consistent with the June 2010 remand directives.  Specifically, the October 2011 Board remand again instructed the originating agency to obtain an addendum from the September 2008 VA examiner.  If the September 2008 examiner was unavailable, the Board instructed that the required opinion should be provided by another physician with the sufficient expertise.  The physician was to specifically address these questions: (1) whether there was a 50 percent of better probability that the residuals of cervical fractures sustained by the Veteran prior to his entrance into active duty permanently increased in severity during service, and if so, was the increase in severity clearly and unmistakably due to the natural progress of the disability; (2) if the residuals of cervical fractures existing prior to service did not permanently increase in severity during service, whether there was a 50 percent of better probability that the pre-existing disability increased in severity after the Veteran's discharge from service because of the service; and (3) with regard to each additional cervical spine disability (excluding the fracture residuals), whether there was a 50 percent of better probability that the disorder was etiologically related to active service.

In response to the October 2011 remand, the Veteran was afforded a new VA examination in November 2011.  However, contrary to the Board's directive, the examination was conducted by a nurse practitioner.  Following her examination, a diagnosis of arthritis of the cervical spine, C6-7; status post multiple surgeries was provided.  She opined that the cervical spine disability clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event or illness.

The examiner failed to provide an opinion as to whether there was a 50 percent or better probability that the Veteran's cervical spine arthritis was etiologically related to the Veteran's active service.  Therefore, in June 2012, the Board again remanded the Veteran's claim for an addendum opinion consistent with the June 2010 remand directives.

Contrary to the Board's directive, an addendum opinion was completed by a physician's assistant in July 2012 instead of a physician.  As such, the July 2012 VA examination addendum is not in compliance with the Board's remand directives.  Therefore, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to a physician with sufficient expertise to determine the etiology of the Veteran's cervical spine disability.  Opinions from nurse practitioners and physician assistants are not acceptable.  The physician should be requested to review the claims folders and any pertinent records in Virtual VA that are not in the claims folders and provide an addendum in which he or she responds in the affirmative or the negative to the following questions:

Is there a 50 percent or better probability that the residuals of cervical fractures sustained by the Veteran prior to his entrance onto active duty permanently increased in severity during service and if so was the increase in severity during service clearly and unmistakably due to natural progress?

If the physician is of the opinion that the residuals of the cervical fractures did not permanently increase in severity during service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the pre-existing disability increased in severity after the Veteran's discharge from service because of the Veteran's active service.

With respect to each additional cervical spine disability (excluding the fracture residuals, but including arthritis of the cervical spine) found to be present during the pendency of the claim, the physician should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The physician should set forth a complete rationale for all opinions expressed and conclusions reached.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  The RO or the AMC must ensure that the provided opinions are from a physician and should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


